Exhibit21 SUBSIDIARIES OF VISTA GOLD CORP. Name of Subsidiary Jurisdiction of Organization Vista Gold U.S.Inc.(1) Delaware Vista California,LLC.(5) California Idaho Gold ResourcesLLC(5) Idaho GrangesInc.(1) British Columbia, Canada Minera Paredones Amarillos Holdings Corp(1). British Columbia, Canada Minera Paredones AmarillosS.A. de C.V.(7) Mexico Servicios Administrativos MPA S.A. de C.V.(8)(9) Mexico Servicios Industriales MPA S.A. de C.V.(8)(9) Mexico Vista Gold (Barbados) Corp.(1) Barbados Salu Siwa Pty.Ltd.(2) Australia PT Masmindo Dwi(3)(6) Indonesia Vista Minerals (Barbados) Corp.(1) Barbados Vista Australia Pty.Ltd.(4) Australia 100% owned by Vista Gold Corp. 100% owned by Vista Gold (Barbados) Corp. 99% owned by Salu Siwa Pty.Ltd. 100% owned by Vista Minerals (Barbados) Corp. 100% owned by Vista Gold U.S.Inc. 1% owned by Vista Gold (Barbados) Corp. 100% owned by Minera Paredones Amarillos Holdings Corp. 99% owned by Minera Paredones Amarillos Holdings Corp. 1% owned by Granges Inc.
